IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MCSHEA LAW FIRM, P.C.,                       : No. 210 EAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
DAVID A. EHRLICH,                            :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.